Citation Nr: 1713707	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-24 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension to include as secondary to service-connected posttraumatic stress disorder (PTSD), and to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected posttraumatic stress disorder (PTSD), and to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for Barrett's metaplasia, to include as due to Agent Orange exposure.  

4.  Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), to include as due to Agent Orange exposure.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1967, including in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned at an October 2016 videoconference hearing.  A copy of the transcript has been associated with the claims file. 

The issues of an increased rating for residuals of malaria, as well as entitlement to service connection for sinusitis and sleep apnea have been raised by the record in the October 2016 hearing and an April 2015 medical statement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has qualifying service in the Republic of Vietnam as is therefore presumed exposed to Agent Orange.  Multiple service treatment records note he was air lifted out of Vietnam due to incurring malaria there.  While his personnel Record of Assignments does not specifically list Vietnam, it shows he served in the 1st Battalion, 503rd Infantry Regiment, which went to Vietnam, at an APO address associated with Vietnam, and then returned "en route to CONUS."  Therefore his service in Vietnam is conceded. 

First, the Veteran contends that he has a current diagnosis of coronary artery disease, a disease associated with exposure to certain herbicide agents that qualifies for presumptive service connection under 38 C.F.R. §§ 3.207, 3.309.  While multiple treatment records including from the Heart Center note hypertensive heart disease, and a family history as well as risk of ischemic or coronary artery disease, no treatment records appear to indicate the Veteran currently has coronary artery disease, therefore he should be afforded a VA examination to determine any current heart conditions.  

Next, the Veteran contends that his hypertension is secondary to his service-connected PTSD, as well as due to Agent Orange exposure.  The Veteran has not been afforded a VA examination for compensation purposes for his hypertension.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

Here, the evidence includes a current diagnosis of hypertension.  Also, the Veteran's service personnel and treatment records verify that he served in the Army, during the Vietnam War, in the Republic of Vietnam.  Therefore, he is presumed to have been exposed to herbicides.  The law presumes service connection for many disabilities for Veterans who were so exposed.  See 38 C.F.R. §§ 3.307, 3.309.  However, hypertension is not one of them.  Regardless, the National Academy of Sciences, Institute of Medicine has concluded that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association is sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service, and so remand is required for an examination and medical opinion.

The Veteran also claims that his hypertension is secondary to his service-connected PTSD.  Therefore, upon remand, the Veteran must be afforded an examination, to specifically include determining whether his hypertension was caused or aggravated by the service-connected PTSD, or whether it is due to his exposure to Agent Orange.  See McLendon, supra; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  

Next, the Veteran also claims his lung condition is secondary to his Agent Orange exposure.  In April 2015, Dr. F.M. submitted a letter noting he had treated the Veteran for asthma, COPD mild airflow obstruction, and sleep apnea.  It was his opinion that the Veteran's respiratory problems and chronic sinus congestion are as likely as not caused by Agent Orange exposure that occurred while he was serving in the military; however the clinician did not provide a rationale for this opinion.  Therefore, upon remand, the Veteran must be afforded an examination to determine whether his lung condition is due to his exposure to Agent Orange.
Finally, the Veteran has also claimed service connection for his Barrett's metaplasia due to Agent Orange exposure.  While March 2015 esophagoscopy results note 100% clearance of prior Barrett's metaplasia, the Veteran is eligible to receive service connection for a disability that was present at any point during the appeal period.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement for a current disability is satisfied if the disability is shown at any time subsequent to filing the claim, even if not shown currently).  Therefore, upon remand, the Veteran must be afforded an examination, to determine whether the Veteran's Barrett's metaplasia is due to his exposure to Agent Orange.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed ischemic heart disease/coronary artery disease.

The examiner should determine whether the Veteran has a diagnosis of ischemic heart disease or coronary artery disease for the purpose of presumptive service connection for disease associated with exposure to certain herbicide agents.  

The Veteran has qualifying service in the Republic of Vietnam. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hypertension.

a.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is related to active service, to include exposure to Agent Orange.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hypertension, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the National Academy of Sciences Institute of Medicine finding that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension (which does not rule out a connection).

b.  The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is due to or aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected PTSD.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed lung condition, to include COPD.

a.  Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis of all current lung conditions. 

b.  The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed lung condition, to include COPD, is related to active service, to include exposure to Agent Orange.

The examiner is reminded that the Veteran's claimed lung condition is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's lung condition is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's lung condition is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's lung condition is not a presumptive disease is not an adequate opinion.  

The examiner's attention is directed to:

(i)  The April 2015 opinion of Dr. F.M.; and 

(ii)  The Veteran's reported history of smoking. 

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed Barrett's metaplasia.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any Barret's metaplasia during the appeal period is related to active service, to include exposure to Agent Orange.

The examiner is reminded that the Veteran's Barrett's metaplasia is not presumptively linked to herbicide exposure.  Despite this, the Veteran is presumed to have been exposed to Agent Orange due to his in-country service in Vietnam.  The examiner is reminded that even though the examiner may find that the Veteran's Barrett's metaplasia is not presumptively linked to herbicide, an opinion is needed as to whether the Veteran's lung condition is otherwise linked to exposure to Agent Orange or to the Veteran's military service.  A rationale that states that the Veteran's metaplasia is not a presumptive disease is not an adequate opinion.  

The complete rationale for all opinions expressed should be provided in the examination reports, to include reference to pertinent evidence where appropriate.  If an examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


